NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DULLA SINGH,                                     No.   16-70213

                Petitioner,                      Agency No. A079-290-290

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Dulla Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

where it was untimely and number-barred, see 8 C.F.R. § 1003.2(c)(2), and where

Singh failed to establish materially changed circumstances in India to qualify for

the regulatory exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3); Najmabadi, 597 F.3d at 991-92 (BIA did not abuse its discretion

where petitioner failed to introduce material evidence).

      PETITION FOR REVIEW DENIED.




                                         2                                   16-70213